ACCEPTED
                                                                                     14-14-01004-CV
                                                                       FOURTEENTH COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                               12/25/2014 6:40:22 PM
                                                                                 CHRISTOPHER PRINE
                                                                                              CLERK




GEORGE W. VIE III
PARTNER                                                               FILED IN
gvie@millsshirley.com                                          14th COURT OF APPEALS
Direct Dial (409) 761-4032 or                                     HOUSTON, TEXAS
(713) 571-4232                                                 12/29/2014 3:00:00 PM
                                                               CHRISTOPHER A. PRINE
                                                                        Clerk
                                December 25, 2014

Re: Case No. 14-14-01004-CV; Joseph Cox and Roxanne Tomaiolo v.
Galveston County Water Control & Improvement District #12 and
Municipal District Services, LLC –
     In the Fourteenth Court of Appeals, Houston, Texas;
     Trial Court Case No. 13-CV-1104


Christopher A. Prine, Clerk
Fourteenth Court of Appeals
Harris County 1910 Courthouse
301 Fannin, Suite 245
Houston, TX 77002

Dear Mr. Prine:

       Pursuant to Rule 6.1(c) of the Texas Rules of Appellate Procedure, this
letter is notice of my appearance as lead counsel representing Appellee
Galveston County Water Control & Improvement District #12. Please note
my representation as lead attorney on the Court’s docket.

          All other counsel are being notified of my appearance by copy of this
letter.

                                       Sincerely,

                                       /s/ George W. Vie III

                                       State Bar No. 20579310

GWV/kc
Page 2
Letter to Clerk, Fourteenth Court of Appeals
December 25, 2014



cc:

George F. May
Twomey May, PLLC
2211 Norfolk, Suite 528
Houston, Texas 77098
george@twomeymay.com

       Attorney for Appellants

Larry A. Vick
Law Offices of Larry Vick
908 Town & Country Blvd., Suite 120
Houston, TX 77024
lv@larryvick.com

       Attorney for Appellants

James N. Isbell
Thompson Coe Cousins & Irons LLP
One Riverway Suite 1400
Houston, Texas 77056
jisbell@thompsoncoe.com

       Attorneys for Municipal District Services, LLC